UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6429



AHMAD KAIS ABDUL-SATTAR,

                                             Petitioner - Appellant,

          versus


WILLIE WELDON, Warden of Lieber Correctional
Institution; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-99-79-6-19AK)


Submitted:   July 8, 1999                    Decided:   July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmad Kais Abdul-Sattar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmad Kais Abdul-Sattar, a South Carolina inmate, appeals from

the district court’s order accepting the recommendation of the

magistrate judge and dismissing without prejudice Abdul-Sattar’s 28

U.S.C. § 2241 (1994) petition. The district court dismissed Abdul-

Sattar’s petition without prejudice because it raised claims prop-

erly brought under 42 U.S.C.A. § 1983 (West Supp. 1999).    Because

a dismissal without prejudice is not generally appealable, we deny

a certificate of appealability and dismiss the appeal.   See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2